Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 11 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the spacer includes a plurality of perforations between the metal strips” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim limitations “outer first end,” “outer second end,” “inner first end” and “inner second end” seem to lack antecedent basis in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 5, 8 – 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Duffy (US 2013/0174934).

Duffy discloses the following structural limitations of claim 1: A double walled grease duct (see FIGs 2 – 3 and 6 as well as paragraphs [0006] & [0027]) comprising: 
an outer shell (see element 240/242) including an outer tubular body having an outer first end and an outer second end (see tubular body 240/242 of FIGs 3 & 6 and see first and second ends located at elements 220a and 220b); 

a spacer (see element 230) including a rectangular planar body (see 230 of FIG 1) including an outer edge and an inner edge, wherein the outer edge contacts an inside surface of the outer liner, wherein the inner edge contacts an outer surface of the inner liner (for outer and inner edges, see arrangement of 230 of FIG 1 in relation to the outer and inner liner and see FIG 2 for an exploded detail), wherein the spacer includes a plurality of metal strips extending from the inner edge to the outer edge (see metal strips 231 of FIG 2 and see paragraph [0033]).
Regarding claim 2, Duffy discloses wherein the spacer includes a plurality of perforations between the metal strips, wherein each perforation is an opening in the rectangular planar body of the spacer (broadly claimed, see Duffy paragraph [0033]).
Regarding claim 5, Duffy discloses wherein the inner liner has a higher rate of thermal expansion than the outer shell (broadly claimed functional limitation, given the application Duffy teaches of a kitchen exhaust hood (see paragraph [0006]) and insulation between the inner and outer liners/shells (see paragraph [0032]), the inner liner would experience a higher rate of thermal expansion than the outer shell while the cooking equipment is in operation due to (a) the exhaust being an elevated temperature 
Regarding claim 8, Duffy discloses wherein the inner first end of the inner liner extends outside of the outer first end, wherein the inner second end of the inner liner extends outside of the outer second end (see Duffy FIGs 4(a) – 4(d) for relative extension of inner liner 210 compared to outer liner 240 first end).
Regarding claim 9, Duffy discloses wherein further comprising a flange (see flange 220) outwardly extending from a perimeter of the inner first end, the inner second end, or combinations thereof (see FIGs 2 – 4(d) for extension arrangement of flange 220 (including 220a & 220b) relative to the perimeter of the inner first and second ends).
Regarding claim 11, Duffy discloses wherein the flange is connected to a second grease duct (see FIGs 6 – 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7Duffy (US 2013/0174934) as applied to the claims above, and further in view of Dietz (US 2016/0084140) and Bray, Sr (US 3889581).
Regarding claims 3 & 7, Duffy teaches (claim 7) wherein the space between the outer tubular body and the inner tubular body is at least partially filled with insulation (see paragraphs [0022], [0027] and [0032]), and wherein the spacer includes a plurality of perforations between the metal strips (see paragraph [0033]).  Duffy teaches the insulation is important to thermally insulate the duct to reduce the spread of fire (see paragraphs [0004] – [0006], [0008] and [0012]).  
However, Duffy fails to explicitly disclose (claim 3) wherein the perforations are filled with insulation and fails to explicitly disclose (claim 7) wherein the insulation is ceramic fiber.
Dietz teaches a thermally insulated duct system (see title, abstract and FIGs 1 – 3) and expressly teaches ceramic fiber insulation (see paragraphs [0045] and [0058]).  Dietz teaches a variety of insulation materials are appropriate including “glass fibers, silica fibers, basalt fibers, refractory ceramic fibers, heat treated refractory ceramic fibers, polycrystalline fibers, high temperature biosoluble inorganic fibers, carbon fibers, or graphite fibers, or aerogel based insulators, etc., or any combination thereof, as desired” (see paragraph [0045]).
Bray teaches an insulated grease duct with thermal insulation between the inner and outer walls (see abstract and FIGs 1 – 2).  Bray, similar to Duffy, teaches the role insulation plays in reducing the spread of fire from inside the duct to the surrounding building and teaches  variety of insulation materials/formats may be used (see column 2 line 46 – column 3 line 11).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use simple substation of ceramic fiber insulation as taught by Dietz as .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (US 2013/0174934) as applied to the claims above, and further in view of Bibaud et al (US 2007/0221195) and Tatsch (US 3251381).
Regarding claim 4, Duffy fails to expressly teach wherein the rectangular planar body of the spacer includes notches in the inner edge, wherein the notches are voids in the inner edge, wherein when the spacer is bent to be formed and at least a portion of the sections of the rectangular planar body overlap.  However, Duffy does teach a variety of assembly methods for assembling the rectangular planer body of the spacer (see FIGs 5(a) – 5(c) and paragraph [0031]).
Bibaud teaches a duct element with a rectangular planar body element (see 108) that includes a notch/void in the inner edge wherein the spacer is element around the outer surface of another duct member and wherein when the spacer is bent to be formed and at least a portion of the sections of the rectangular planar body overlap (see the annotated FIGs 31A – 31D from Bilbaud below).  While Bibaud does not show or discuss the element in its pre-bent form, the location of the notch is visible.

    PNG
    media_image1.png
    586
    529
    media_image1.png
    Greyscale



	Tatsch more expressly teaches how a notch/void in a planer element can be utilized in a bend to form an additional shape from the original planer element (see notches 14 of FIGs 1 & 3 and the apparatus of FIG 2 formed from bending at the notches/voids).  Tatsch teaches this arrangement allows the duct elements to be shipped in the unfolded state, thus saving space in transit (see column 2 lines 25 – 32).
.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (US 2013/0174934) as applied to the claims above, and further in view of Ullman et al (US 3212529).
Regarding claims 6 and 10, Duffy fails to expressly disclose:
Claim 6: wherein the metal strips have a width between, and including, 0.5 inch to 1 inch
Claim 10: wherein the width of the flange is between, and including, 0.5 inch to 1.5 inches

Examiner notes the instant specification discloses a range of dimensions for the various elements of the apparatus and fails to provide criticality for the specific claimed range of dimensions.

Ullman teaches a duct element made of metal strips and serving as a flange (see element 30 of FIGs 8 & 9) and offers that flange 31 of element 30 has a width of 3/4 inches (see column 4 line 65 – column 5 line 8).  While Ullman does not offer express motivation for this specific length, it is on par with other system element dimensions taught by Ullman (see column 3 lines 10 – 24).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARTHA M BECTON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762